DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 08/09/2022 has been considered by the Examiner. Currently claims 1,3-11, and 23-30 are pending, claims 2, and 12-22 are canceled, and claim 1 has been amended. Upon further consideration of the claims the Examiner withdraws the allowability of claims 26-30. A complete action on the merits of claims 1, 3-11, and 23-30 follows below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 10, 12-27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockmann (2019/0038341) in view of Brommersma (2001/0053908).
Regarding claim 1, Brockmann teaches an electrosurgical instrument (12), comprising:
a housing (40);
a shaft extending distally from the housing (14, 16);
an electrosurgical loop (18 [0003] The cutting electrode may have different shapes, for example a loop or needle shape, depending on the preference of the surgeon or the intended use of the instrument) configured to connect to a source of energy as an active electrode ([0036] to be acted by high frequency current) and operably supported at a distal end portion of the shaft (Fig. 3); and 
a bumper (20) extending from the distal end portion of the shaft and angled relative to both the electrosurgical loop and the shaft (Fig. 4), the bumper oriented at an angle of from about 75 degrees to about 120 degrees relative to the electrosurgical loop (paragraph [0041] discusses the angle between plane A and plane B is 10° and paragraph [0042] discusses angle W2 between plane A and plane C is less than 90° and may preferably be 80°. Therefore, it is the position of the Examiner that the angle between plane B and C includes 75°. Paragraph [0020] provides it has been shown that a slight inclination of the cutting electrode in the distal direction in an angular range between 70° and 90°, in particular at an angle of 80° provides very good cutting results in combination with the spatula element), the bumper defining a connected end portion connected to the distal end portion of the shaft , a free end portion opposite the connected end portion opposite the connected end portion (Fig. 3 the connected portion includes the lateral support flanks 22/24 and the free end portion includes the front flank 26), a first surface on a first side of the bumper and a second surface on a second, opposite side of the bumper and extending from the connected end portion to the free end portion thereof,  wherein one of the first surface or the second surface is configured to connect to the source of energy as a return electrode in a bipolar configuration together with the electrosurgical loop (first side [0044] free ends 28 of spatula element are preferably used as a return conductor for the high-frequency current that is input during the electrosurgical current that is input during the electrosurgical incision into the tissue), and wherein another of the first surface or the second surface is electrically-insulative (second surface of spatula element 16 is insulated via 30 from the connected end portion to the free end portion).
Brockmann does not teach the first surface on the first side of the bumper extends from the connected end portion to the free end portion and the second side opposite of the bumper.
However, Brommersma teaches a device within the same field of invention ([Abstract]), comprising a cutting loop electrode, bumper comprising a return electrode (neutral electrode 9) and an insulative surface opposite the return electrode (7) wherein the surfaces both extend from the connected end portion (outer portions of the loop) to the free end portion (midsection of the loop). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first surface of the bumper in Brockman such that the return electrode portion is on a first side that extends from a connected end portion to a free end portion of the bumper and is opposite with respect to the insulative second surface  as this would provide increased current through body tissue and reduction in the stray current ([0042], Brommersma).
Regarding claim 4, Brockmann in view of Brommersma teaches the limitations of claim 1. Brockman does not teach wherein the bumper is oriented at an angle from about 75 degrees to about 120 degrees relative to the shaft.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bumper such that its angle is about 75 degrees to about 120 degrees relative to the shaft  since Brockman provides [0019] tests have shown that a spatula element that is oriented at an angle with respect to the shaft axis of the electrode shaft is particularly well suited for manipulating the tissue to be removed, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Furthermore, the specification does not recite the significance of the claimed ranges [0022],[0043].
Regarding claim 5, Brockmann in view of Brommersma teaches the limitations of claim 1. Brockman teaches wherein the bumper is pivotable relative to the electrosurgical loop and the shaft between a rest position and a pivoted position (Fig. 4 [0041] spatula can be tilted).
Regarding claim 10, Brockmann in view of Brommersma the limitations of claim 1 as previously rejected above. Brockmann provides wherein the free end portion of the bumper defines a blunt free end (the front flank 26).
Regarding claim 23, Brockmann in view of Brommersma teaches the limitations of claim 1 and  wherein the first and second sides of the bumper extend continuously between first and second lateral edge portions of the bumper and continuously between the free and connected end portions of the bumper (Fig. 3).
Regarding claims 24, Brockmann in view of Brommersma teaches the limitations of claim 23 . Brockmann does not teach wherein the first and second lateral edge portions of the bumper define a width of the bumper that is less than a diameter across the electrosurgical loop.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed diameter of the electrosurgical loop since Brockmann provides the cutting electrode may have different shapes , for example a loop or needle shape , depending on the preference of the surgeon or the intended use of the instrument [0003], and further provides in Fig. 3 the width of the bumper varies and is smallest at 24 compared to X2, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 25, Brockmann in view of Brommersma teaches the limitations of claim 24. Brockman is silent about specifically teaching wherein the diameter across the electrosurgical loop is measured in a direction substantially perpendicular to a longitudinal axis of the shaft.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed diameter of the electrosurgical loop perpendicular to the shaft since Brockman provides the cutting electrode may have different shapes , for example a loop or needle shape , depending on the preference of the surgeon or the intended use of the instrument [0003], and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 26, Brockmann teaches an electrosurgical instrument (12), comprising: 
a shaft defining a longitudinal axis and including a distal end portion (14, 16); 
an electrosurgical loop (18 [0003] The cutting electrode may have different shapes, for example a loop or needle shape, depending on the preference of the surgeon or the intended use of the instrument) extending from the distal end portion of the shaft, the electrosurgical loop configured to connect to a source of energy as an active electrode ([0036] to be acted by high frequency current); and 
a bumper (20) extending from the distal end portion of the shaft and being oriented at a first angle from about 75 degrees to about 120 degrees relative to the electrosurgical loop (Fig. 4 paragraph [0041] discusses the angle between plane A and plane B is 10° and paragraph [0042] discusses angle W2 between plane A and plane C is less than 90° and may preferably be 80°. Therefore, it is the position of the Examiner that the angle between plane B and C includes 75°. Paragraph [0020] provides it has been shown that a slight inclination of the cutting electrode in the distal direction in an angular range between 70° and 90°, in particular at an angle of 80° provides very good cutting results in combination with the spatula element), wherein the bumper defines a first surface on the first side and a second surface, one of the first surface or the second surface configured to connect to the source of energy as a return electrode in a bipolar configuration together with the electrosurgical loop (first side [0044] free ends 28 of spatula element are preferably used as a return conductor for the high-frequency current that is input during the electrosurgical current that is input during the electrosurgical incision into the tissue), and another of the first surface or the second surface being electrically- insulative (second surface of spatula element 16 is insulated via 30 from the connected end portion to the free end portion).
Brockmann is silent about specifically teaching the electrosurgical loop defining a diameter across the electrosurgical loop in a substantially perpendicular direction relative to the longitudinal axis of the shaft.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed diameter of the electrosurgical loop perpendicular to the shaft since Brockman provides the cutting electrode may have different shapes , for example a loop or needle shape , depending on the preference of the surgeon or the intended use of the instrument [0003], and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Brockmann is silent about specifically teaching the bumper oriented at a second angle from about 75 degrees to about 120 degrees relative to the shaft.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bumper such that its angle is about 75 degrees to about 120 degrees relative to the shaft  since Brockman provides [0019] tests have shown that a spatula element that is oriented at an angle with respect to the shaft axis of the electrode shaft is particularly well suited for manipulating the tissue to be removed, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Furthermore, the specification does not recite the significance of the claimed ranges [0022],[0043].
While Brockmann teaches the second surface extends continuously between first and second opposed lateral edge portions and between opposed end portions of the bumper (30) it does not teach the first sides extending continuously between first and second opposed lateral edge portions of the bumper and continuously between first and second opposed end portions of the bumper.
However, Brommersma teaches a device within the same field of invention ([Abstract]), comprising a cutting loop electrode, bumper comprising a return electrode (neutral electrode 9) and an insulative surface opposite the return electrode (7) wherein the surfaces both extend from the opposed end portions of the bumper (outer portions of the loop to midsection of the loop). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first surface of the bumper in Brockman such that the return electrode portion is on a first side that extends from a connected end portion to a free end portion of the bumper and is opposite with respect to the insulative second surface  as this would provide increased current through body tissue and reduction in the stray current ([0042], Brommersma).
Claim 27 recites the same limitations of claim 5 as previously rejected above.
Regarding claim 30, Brockmann in view of Brommersma teaches the limitations of claim 26. Brockman teaches wherein the electrosurgical loop is substantially aligned with the longitudinal axis of the shaft ([0002] the cutting electrode, which is distally supported on an elongated electrode shaft, may be moved in the distal or proximal direction in the surgical area in a pushing or pulling manner by actuating a handle proximal to the resectoscope….the connected portion or the portion that is contacting 16 is aligned with the shaft). 
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockmann (2019/0038341) in view of Brommersma (2001/0053908), and in further view of Woloszko (2005/0251134)
Regarding claim 3, Brockmann in view of Brommersma teaches the limitations of claim 1 as previously rejected above and further teaches wherein the one of the first surface or the second surface of the bumper is formed from a metal [0044].
Brockmann does not teach the metal selected from the group consisting of copper, copper alloy, stainless steel, tungsten, platinum, niobium, titanium, steel, and aluminum.
However, Woloszko teaches a device within the same field of invention (electrosurgical loop 724 and bumper 726) wherein the bumper is formed from the group consisting of copper, copper alloy, stainless steel, tungsten, platinum, niobium, titanium, steel, and aluminum ([0128]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal bumper of Brockman such that it includes one of the claimed materials since Woloszko provides such materials are electrically conducting [0128].
Regarding claim 11, Brockmann in view of Brommersma teaches the limitations of claim 1 as previously rejected above. Brockman is silent about specifically teaching defining one of a flat, smooth, rough, or textured surface.
However, Wolszoko provides an electrode surface can be textured by adding material to its surface wherein the added material may be fixed or movable relative to the remainder of the return electrode.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first surface to add material such that it is textured for the purposes of increasing the surface area [0137]. 
Claims 6-8, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockmann (2019/0038341) in view of Brommersma (2001/0053908), and in further view of Sartor (2016/0089199).
Regarding claim 6, Brockmann in view of Brommersma the limitations of claim 5 as previously rejected above. 
Brockmann does not teach further comprising a biasing element including a first end and a second end, the first end of the biasing element attached to the bumper, the second end of the biasing element attached to the shaft.
However, Sartor teaches a device within the same field of invention ([Abstract] a bipolar electrosurgical instrument comprising an electrode loop) comprising a biasing member (879).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bumper in Brockman such that a biasing element is provided in which its first end is attached to the bumper and second end is attached to the shaft for the purposes of adjusting the position or changing the configuration of the bumper with respect to the shaft and tissue [0058]. 
Regarding claim 7, Brockmann in view of Brommersma teaches the limitations of claim 1. Brockman does not teach wherein the electrosurgical loop is movable between a contracted position, wherein the electrosurgical loop defines a first dimension, and an expanded position, wherein the electrosurgical loop defines a second, larger dimension. 
However, Sartor teaches a device within the same field of invention ([Abstract] a bipolar electrosurgical instrument comprising an electrode loop) wherein the loop is movable between a contracted position (Fig. 7B) and an expanded position wherein the electrosurgical loop defines a second larger dimension (Fig. 7A [0041] the loop diameter may have an outer diameter that ranges from about 0.009 inches to about 0.014 inches).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loop in the electrosurgical loop in the device of Brockman to translate the loop from a deployable configuration to a non-deployable configuration.
Regarding claim 8, Brockmann in view of Brommersma and in view of Sartor teaches the limitations of claim 7 as previously rejected above. Sartor provides further comprising an actuator (79) operably coupled to the housing and a drive assembly extending through the shaft (71, 72, and 74) and operably coupling the actuator with the electrosurgical loop, wherein actuation of the actuator moves the electrosurgical loop between the contracted and expanded position (Figs 1-2, [0038]).
Claim 28 recites the same limitations of claim 6 as previously rejected above.
Claim 29 recites the same limitations of claim 7 as previously rejected above.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockmann (2019/0038341) in view of Brommersma (2001/0053908) and in further view of Sartor (2017/0231686).
Regarding claim 9, Brockmann in view of Brommersma teaches the limitations of claim 1. Brockman is silent about specifically teaching wherein the housing includes an activation button on a surface thereof to energize the electrosurgical loop. 
However, Sartor ‘686 teaches a device within the same field of invention ([Abstract] a bipolar electrosurgical instrument comprising an electrode loop) comprising an activation button on a surface of the housing [0079].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Brockman to include an activation button for the purposes of controlling energy to the electrode loop from the housing rather than the external generator. 
Response to Arguments
Applicant’s remarks in the response filed on 8/09/2022 has been acknowledged by the Examiner. In the Final Office Action filed on 6/28/2022, the Examiner had indicated claims 26-30 to be allowable and claims 21-22 were objected as being dependent upon a rejection base claim. The previously indicated allowable subject matter included “wherein the bumper is oriented at an angle from about 75 degrees to about 120 degrees relative to the electrosurgical loop.” 
Upon an updated search by the Examiner due to the amendments, the Examiner found a reference Brockmann (2019/0038341) which teaches the claimed limitation. 
The Examiner withdraws the previously field rejection of the claims under 35 U.S.C 102(a)(1) and 35 U.S.C 103 and sets forth a new grounds of rejection over Brockmann (2019/0038341) in view of Brommersma (2001/0053908) for claims 1 and 26. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/Y.E/Examiner, Art Unit 3794